DETAILED ACTION

The present application (Application No. 14/984,217), filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in reply to communications by Applicants responding to first office action on the merits, received 16 February, 2022.


Status of Claims

Claim 18, is amended. Claim 19, was previously canceled. Therefore, claims 1-18, 20-23, are currently pending and addressed below.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 12, 17, 20, 22-23, are rejected under 35 U.S.C. 103 as being unpatentable over Takimoto et al. (US 2017/0185158) (hereinafter “Takimoto5158””), in view of Shaffer et al. (US 2015/0331553) (hereinafter “Shaffer1553”).

Regarding claims 1, 7, 12, 17, 20, Takimoto5158 discloses: 
(causing display of a first user interface (UI) depicting content representing an item, the first UI comprising a first layout of areas including a first selectable UI element). 
The control unit 106 displays a display object in the display region. For example, the control unit 106 displays windows A1 and A2 based on a display generation manipulation of a user 20A and a window B1 based on a display generation manipulation of a user 20B as illustrated in the left drawing of FIG. 3 (see at least Takimoto5158, fig. 3, ¶39).
User engagement determination (see at least Takimoto5158, ¶24-25, 102, 142), wherein since a user actions are directed to this display object and user engagement with this object is determined then any of the display objects are selectable (a first selectable UI element).

(receiving a signal indicative of an amount of eye movement of the user) 
(determining that the amount of eye movement of the user satisfies a threshold level of engagement of the user).
User engagement determination (see at least Takimoto5158, ¶24-25, 102, 142). In particular, user engagement determination including determination of when manipulations by a user occur or detecting a user’s line-of-sight for a display object as a function of a predetermined time period (see at least Takimoto5158, ¶102). Therefore Takimoto5158 teaches tracking the line of gaze of a user representative of user engagement and engagement determination threshold.

Examiner’s note: Takimoto5158, figure 6, (and also ¶67) reinforces the reasoning that a line of sight as in ¶102 is equivalent to a line of gaze. Figure 6 explicitly depict a line of gaze of user 20A with respect to object A1. In connection with a line of sight as per ¶102 (also a line of gaze), Takimoto5158, further teaches in the following paragraph ¶103, that “the control unit 106 may magnify the size of a display object of which the priority is higher than that of the other display object”.  In this context, it is the examiner’s position that tracking a line of gaze of a user with respect to an object when the size of the gazed object is magnified, is only possible if the gazing user’s eyes are tracked. When a user’s gaze tracks a change in size of an object, the line of sight is no longer static and  fixed, but rather requires that the eyes adjust and adapt to the change in size, therefore representative of eye movement.

(responsive to determining that the threshold level of engagement of the user is satisfied).
(modifying the content representing the item).
(replacing the first selectable UI element with a second selectable UI element that is different from the first selectable UI element).
(causing display of a second UI that depicts the modified content and the second selectable UI element).
 The control unit 106 may reduce or magnify the size of a window according to the priority of the window. In addition, the control unit 106 may terminate display of a display object. For example, the control unit 106 may close a window of which the priority is lower than that of the other window. (see at least Takimoto5158, ¶99).
Further, the control unit 106 may reduce or magnify the size of a display object (selectable UI element) (see at least Takimoto5158, ¶99-104).
Since a size of content (user interface) is modified, then Takimoto5158 teaches modification of “a first user interface (UI) depicting content representing an item” into “a second user interface (UI) depicting content representing an item”, representative of content modification.
Since a size of a display object within the content is modified, then Takimoto5158 teaches replacing the first selectable UI element with a second selectable UI element that is different from the first selectable UI element  (replacing the first selectable UI element with a second selectable UI element that is different from the first selectable UI element). 

However, even if it could be argued that Takimoto5158 does not explicitly teach: (the first UI comprising a first layout of areas including a first selectable UI element and that is selectable to initiate a purchase of the item),
Shaffer1553  discloses: A method for analyzing the level of user engagement within an electronic document is provided. The method includes displaying an electronic document having one or more pages to a user. The document includes a graphical user interface and one or more content placeholders associated with the pages for displaying content within the placeholder. The method further includes the steps of determining whether the user has carried out one or more actions within the electronic document and determining the level of user engagement based on the one or more actions. (see at least Shaffer1553, abstract).
Engagement action may include clicking on a `buy now` button and completing the purchase (see at least Shaffer1553, ¶46), therefore Shaffer1553 teaches a selectable `buy now` button object or content placeholder. Further engagement action may include the length of time spent viewing a particular content placeholder; which content placeholders were engaged with; whether content within a content placeholder was viewed, etc (see at least Shaffer1553, ¶57).
Plurality of types of content, including non-advertisement content and advertisement content (see at least Shaffer1553, ¶47).
Per above, Takimoto5158 teaches a “base” selectable content objects and method (device, method or product) for tracking user engagement with selectable content objects; and Shaffer1553 teaches a “comparable” base selectable content objects and tracking user engagement with selectable content objects, which offers the improvement of a purchase promoting feature comprising a `buy now` button objects, therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to expand Takimoto5158 in view of Shaffer1553. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since doing so is applying a known technique (purchase promoting feature comprising a `buy now` button object) to improve a similar method for presenting selectable content objects within content and tracking user engagement with selectable content objects, in the same way, . This improved modifying and augmenting functionality is a predictable result within the capabilities of one of ordinary skill in the art, as per KSR rationale C.  Further, one of ordinary skill in the art of content engagement determination would found it obvious to associate the engagement determination of Takimoto5158 with the purchase promoting feature of Shaffer1553, in order to gain the commonly understood benefits of such adaptation, such as using the engagement determination for monetary gain. (KSR type E)

Still further, even if it could be argued that Takimoto5158 does not explicitly teach: (second selectable UI element that is different from the first selectable UI element and is selectable to initiate the purchase of the item),
first selectable UI element (magnify the size of a display object)
claim 7 (wherein the second selectable UI element has an increased size relative to a size of the first selectable UI element).
As per above the combined system of Takimoto5158 and Shaffer1553 teaches that a display object can be a selectable purchase button, and as previously indicated, Takimoto5158 teaches a selectable display object (first selectable UI element) and magnifying the size of a display object, and magnified first selectable UI element representative of a second selectable UI element.
It would have been obvious for the combination of Takimoto5158 and Shaffer1553 to implement the feature of magnifying a purchase button, since this would be a simple substitution of one known element (i.e., a purchase button in the combined system of Takimoto5158 and Shaffer1553) for another (i.e., any selectable display object in Takimoto5158) to obtain the predictable result of magnifying a purchase button.

Regarding claim 22, Takimoto5158 in view of Shaffer1553 discloses: All the limitations of claim 1 as per the above rejection statement, including: Modifying based on engagement threshold signals.
The combined system of Takimoto5158 and Shaffer1553 does not explicitly disclose: (enlarging the content representing the item such that the second UI displays an enlarged version of the content representing the item relative to the first UI).
However, as explained in the rejection of the parent claims, Takimoto5158 teaches:
The control unit 106 may reduce or magnify the size of a window according to the priority of the window. In addition, the control unit 106 may terminate display of a display object. For example, the control unit 106 may close a window of which the priority is lower than that of the other window. (see at least Takimoto5158, ¶99).
Further, the control unit 106 may reduce or magnify the size of a display object (selectable UI element) (see at least Takimoto5158, ¶99-104).
Since a size of content (user interface) is modified, then Takimoto5158 teaches modification of “a first user interface (UI) depicting content representing an item” into “a second user interface (UI) depicting content representing an item”, representative of content modification.

Regarding claim 23, Takimoto5158 in view of Shaffer1553 discloses: All the limitations of claim 1 as per the above rejection statement.
The combined system of Clavin9909 and Kunz2374 does not disclose: (wherein the second UI comprises a second layout of areas having a same size and placement in the second UI as the first layout of areas in the first UI). 
However, as explained in the rejection of the parent claims, the combined system of Takimoto5158 and Shaffer1553 teaches: functionality to modify the layout of a UI, and Takimoto5158 teaches: functionality to modify the size of a window layout of a UI (see at least Takimoto5158, ¶99).  
However, as explained in the rejection of the parent claims, Takimoto5158 teaches: functionality to modify the size of a window layout of a UI (see at least Takimoto5158, ¶99). 
Given functionality to modify the layout of a UI, and to optionally alter styles, layouts, and sizes, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention, to include within this functionality a “second layout of areas and the first layout of areas include an area having same size and placement in the second UI and the first UI”, since this particular size and placement scenario is within this functionality, and it is merely one of a finite number of interface modification scenarios and size modification scenarios (a finite number of identified, predictable potential solutions) that can be made for the recognized need of modifying an UI, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
Examiner’s note: It is noted, Given teaching of functionality to modify size and placement of elements in the second UI and the first UI, as in the combined system of Clavin9909 and Kunz2374, little if any patentable weight may be granted to elements in the claim such as: specific size and placement of elements in a first and second UI. A process, machine, or article shouldn’t change merely because the size and placement of elements in a first and second UI may be the same or different. Two systems operating the same way with only differences or lack of in size and placement of elements in a first and second UI would not be patentably distinct from one another.  One skilled in the art would find it obvious to choose whichever size and placement is desired.

Claims 2, 6, 11, 13, 16, are rejected under 35 U.S.C. 103 as being unpatentable over Takimoto et al. (US 2017/0185158) (hereinafter “Takimoto5158””), in view of Shaffer et al. (US 2015/0331553) (hereinafter “Shaffer1553”), and further in view of Clavin et al. (US 2012/0229909) (hereinafter “Clavin9909”).

Clavin9909 discloses: 
(causing display of a first user interface (UI) depicting content representing an item).
System and method for providing advertisements based on the person's current interests and thoughts by tracking the person's gaze using a head-mounted display (HMD) to determine the person's focus (see at least Clavin9909, ¶12).
Specialized technology (e.g., inward-facing camera) may be configured to track the HMD wearer's eyes (eye movement of the user) to track the line of gaze of the HMD wearer. The HMD wearer's focal point may be determined by capturing an image on the HMD wearer's retina. (see at least Clavin9909, ¶36, 53).
The amount of time an HMD wearer's focal point remains on a particular object is indicative of different levels of interest in the object being viewed. The longer a person gazes at a particular object, the more interest the HMD wearer likely has in that object and the stronger the data point becomes for advertisement delivery (see at least Clavin9909, ¶30).
(determining that the amount of eye movement of the user satisfies a threshold level of engagement of the user). An object being viewed by the HMD wearer's focal point is determined at block 204. Additionally, the length of time the object is viewed by the HMD wearer's focal point is determined, as shown at block 206. A determination is made at block 208 regarding whether the amount of time the object is viewed by the HMD wearer satisfies a minimum threshold (threshold level of engagement). If so, object recognition is performed at block 210 to identify the object. (see at least Clavin9909, fig. 2, ¶37). However, once an HMD wearer's focal point remains on a particular object for the minimum threshold of time, advertising information may be selected based on that object and presented to the HMD wearer. (see at least Clavin9909, ¶30).
Clavin9909 therefore determines an engagement “score” consisting of a threshold length of time that the particular sensed signal (in this case, a user’s gaze on the specific object) is sustained in association with content that the user is viewing.
The original object that can be modified based on eye movement threshold can be an advertisement (see at least Clavin9909, ¶31, 35).

Regarding claims 2, 13, Takimoto5158 in view of Shaffer1553 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 12; respectively) as per the above rejection statements, including: an engagement “score” consisting of a threshold length of time that the particular sensed signal (in this case, a user’s gaze on the specific object) is sustained in association with content that the user is viewing.
The combined system of Takimoto5158 and Shaffer1553 does not explicitly teach: (wherein determining that the amount of eye movement of the user satisfies the threshold level of engagement of the user comprises: determining an engagement score using the signal; and comparing the engagement score with data that corresponds to the threshold level of engagement).
Clavin9909 as explained above, teaches measuring the eye movement of a HMD wearer through tracking the user’s gaze as it remains focused on a specific object, and obtaining an engagement “score” consisting of a threshold length of time that the user sustains this gaze on the specific object. Further, any step of determining that an engagement threshold is met requires a comparison between pre-established time threshold values and the time that the focus is maintained while gazing at the object.
As indicated in the rejection of the parent claims, Takimoto5158 teaches: User engagement determination (see at least Takimoto5158, ¶24-25, 102, 142). In particular, user engagement determination including determination of when manipulations by a user occur or detecting a user’s line-of-sight for a display object as a function of a predetermined time period (see at least Takimoto5158, ¶102). Therefore Takimoto5158 teaches tracking the line of gaze of a user representative of user engagement and engagement determination threshold.
Per above, Takimoto5158 teaches a “base” method (device, method or product) for tracking the line of gaze of a user representative of user engagement and engagement determination threshold; and Shaffer1553 teaches a “comparable” “base” method (device, method or product) for tracking the line of gaze of a user representative of user engagement and engagement determination threshold, which offers the improvement of determining an engagement score using the signal; and comparing the engagement score with data that corresponds to the threshold level of engagement, therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to expand Takimoto5158 in view of Shaffer1553. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since doing so is applying a known technique (determining an engagement score using the signal; and comparing the engagement score with data that corresponds to the threshold level of engagement) to improve a similar method for tracking the line of gaze of a user representative of user engagement and engagement determination threshold, in the same way, wherein this improved modifying and augmenting functionality is a predictable result within the capabilities of one of ordinary skill in the art. 

Regarding claims 6, 16, Takimoto5158 in view of Shaffer1553 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 12; respectively) as per the above rejection statements, including: threshold level of engagement of the user.
As indicated above, Clavin9909 teaches: Obtaining an engagement “score” in reference with a wearable device and eye tracking, consisting of a threshold length of time (a result) that the user sustains this gaze on the specific object. (wherein the signal indicative of the amount of eye movement of the user is received as a result of an eye tracking performed by a wearable device on the user).
Takimoto5158 further teaches: An imaging device 200 is disposed so as to image the user who performs manipulations or the like toward the display region 1 and provides an image obtained through the imaging to the information processing apparatus 100. (see at least Takimoto5158, fig. 1, ¶25-26). The control unit 106 displays a display object in the display region (see at least Takimoto5158, fig. 1, ¶59).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the device of Takimoto5158 with the HMD of Clavin9909, since this would be a simple substitution of one known element (i.e., the HMD of Clavin9909) for another (i.e., device of Takimoto5158) to obtain the predictable result of magnifying a purchase button.

Regarding claim 11, Takimoto5158 in view of Shaffer1553 and Clavin9909 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 12; respectively) as per the above rejection statements including:: Engagement score.
Clavin9909 further discloses: (storing an indication of the engagement score in a database, the indication being associated with the first UI). Data storage in the context of the system (see at least Clavin9909, fig. 1, ¶20-23, 53, 73, 81).
It would have been obvious to one of ordinary skill in the art at the time of the invention to store an indication of the engagement score in a database, in order to be able to retrieve that information when needed and use it to provide advertisements based on the person's current interests.


Claims 3-5, 14-15, are rejected under 35 U.S.C. 103 as being unpatentable over Takimoto et al. (US 2017/0185158) (hereinafter “Takimoto5158””), in view of Shaffer et al. (US 2015/0331553) (hereinafter “Shaffer1553”), and further in view of Kaliouby et al. (US 20130151333) (hereinafter “Kaliouby1333”).

Regarding claims 3, 14, Takimoto5158 in view of Shaffer1553 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 12; respectively) as per the above rejection statements, including: threshold level of engagement of the user. 
The combined system of Takimoto5158 and Shaffer1553 does not explicitly teach: (wherein: the signal is further indicative of a heart rate of the user, the operations further comprising determining that the heart rate of the user satisfies the threshold level of engagement of the user).
However, Kaliouby1333 discloses: Physiological data (and other data) of plurality of people are collected as they observe an advertisement. An advertisement may be viewed on an electronic display. The electronic display may be any electronic display (see at least Kaliouby1333, fig. 1, ¶19-20). 
Physiological data may be analyzed 244 and eyes may be tracked 246. Besides eye tracking, physiological data may also include heart rate, heart rate variability. Physiological data may be obtained through the webcam 230 or alternatively by a variety of bio sensors, (see at least Kaliouby1333, fig. 2, ¶37, 20). Eye tracking (see at least Kaliouby1333, ¶37-38, 20). 
Attention score (see at least Kaliouby1333, ¶20). Dwell time (see at least Kaliouby1333, ¶38).
It would have been obvious for the combined system of Takimoto5158 and Shaffer1553 to implement the heart rate signal of Kaliouby1333, since this would be a simple substitution of one known element (one type of physiological signal: heart rate in Kaliouby1333) for another (one type of physiological signal: eye movement in the combined system of Takimoto5158 and Shaffer1553) to obtain the predictable result of selecting the most appropriate, relevant and effective ad via a richer data set of not only predicted click/conversion data, but also predicted purchase data.

Regarding claims 4, 15, Takimoto5158 in view of Shaffer1553 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 12; respectively) as per the above rejection statements, including threshold level of engagement of the user.
The combined system of Takimoto5158 and Shaffer1553 does not explicitly teach: (the signal is further indicative of a facial expression of the user, the operations further comprising-E-and determining that the facial expression of the user matches a set of predefined criteria corresponding to the threshold level of engagement of the user).
However, Kaliouby1333 discloses: Facial expression (see at least Kaliouby1333, fig. 1, 6,  ¶18-19, 22, 30, 46). It would have been obvious for the combined system of Takimoto5158 and Shaffer1553 to implement the facial expression signal of Kaliouby1333, since this would be a simple substitution of one known element (one type of physiological signal: Facial expression in Kaliouby1333) for another (one type of physiological signal: eye movement in the combined system of Takimoto5158 and Shaffer1553) to obtain the predictable result of selecting the most appropriate, relevant and effective ad via a richer data set of not only predicted click/conversion data, but also predicted purchase data.

Regarding claim 5, Takimoto5158 in view of Shaffer1553 discloses: All the limitations of the corresponding parent claims (claim 1) as per the above rejection statements, including: threshold level of engagement of the user.
The combined system of Takimoto5158 and Shaffer1553 does not explicitly teach: (wherein the signal is further indicative of movement of the user, the operations further comprising determining that the movement of the user satisfies the threshold level of engagement of the user).
However, Kaliouby1333 discloses: Gestures such as tilting the head or leaning forward of plurality of people are collected as they observe an advertisement (signal is further indicative of movement of the user) (see at least Kaliouby1333, ¶37). 
It would have been obvious for the combined system of Takimoto5158 and Shaffer1553 to implement the head tilting or leaning forward signal of Kaliouby1333, since this would be a simple substitution of one known element (one type of signal: head movement in Kaliouby1333) for another (one type of signal: eye movement in the combined system of Takimoto5158 and Shaffer1553) to obtain the predictable result of selecting the most appropriate, relevant and effective ad via a richer data set of not only predicted click/conversion data, but also predicted purchase data.


Claims 8, 18, are rejected under 35 U.S.C. 103 as being unpatentable over Takimoto et al. (US 2017/0185158) (hereinafter “Takimoto5158””), in view of Shaffer et al. (US 2015/0331553) (hereinafter “Shaffer1553”), and further in view of Muthu et al. (US 2014/0156465) (hereinafter “Muthu6465”).

Regarding claims 8, 18, Takimoto5158 in view of Shaffer1553 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 12; respectively) as per the above rejection statements, including: threshold level of engagement of the user.
The combined system of Takimoto5158 and Shaffer1553 does not explicitly teach: (the operations further comprising generating an additional page that includes a field for receiving purchase information from the user responsive to detecting a selection of the second selectable UI element  and causing display of the additional page in the second UI).
As indicated in the rejection of the parent claims, the combined system of Takimoto5158 and Shaffer1553 teaches: Engagement action may include clicking on a `buy now` button and completing the purchase (see at least Shaffer1553, ¶46),
 Muthu6465 further teaches: Buy now button which when activated by the user brings the user to a payment page (additional page with purchase information fields) or shopping cart checkout where the user further inputs payment information (see at least Muthu6465, fig. 2-6 ¶20. 31-32, 44).
It would be obvious to expand the purchase button and purchase functionality of the combined system of Takimoto5158 and Shaffer1553 to include a payment page additional page with purchase information fields.  One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since a payment page enables the user to input payment account information.


Claim 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Takimoto et al. (US 2017/0185158) (hereinafter “Takimoto5158””), in view of Shaffer et al. (US 2015/0331553) (hereinafter “Shaffer1553”), and further in view of Peterson et al. (US 20140172579) (hereinafter “Peterson2579”).

Regarding claim 9, Takimoto5158 in view of Shaffer1553 discloses: All the limitations of the corresponding parent claims (claim 1) as per the above rejection statements.
The combined system of Takimoto5158 and Shaffer1553 does not explicitly teach: (wherein modifying the content representing the item includes reducing an amount of the content representing the item such that the modified content is a reduced amount of content relative to the amount of the content depicted in the first user UI).
However, as indicated in the rejection of the parent claims, Takimoto5158 teaches: User engagement determination (see at least Takimoto5158, ¶24-25, 102, 142). In particular, user engagement determination including determination of when manipulations by a user occur or detecting a user’s line-of-sight for a display object as a function of a predetermined time period (see at least Takimoto5158, ¶102). Therefore Takimoto5158 teaches tracking the line of gaze of a user representative of user engagement and engagement determination threshold.
Peterson2579 further discloses: Methods and systems are described herein for monitoring a user accessing a media asset, determining an attentiveness level of the user, and in response to determining that the attentiveness level is above a threshold level, transmitting an instruction to display an advertisement on a display device. 
Peterson2579 further discloses: A version of an advertisement with more or less additional content (see at least Peterson2579, ¶8, 40).
Per above, Takimoto5158 (or the combined system of Takimoto5158 and Shaffer1553) teaches a “base” method (device, method or product) for tracking the line of gaze of a user representative of user engagement and engagement determination threshold; and Peterson2579 teaches a “comparable” “base” method (device, method or product) for tracking the line of gaze of a user representative of user engagement and engagement determination threshold, which offers the improvement of presenting a version of an advertisement with more or less additional content in response to determining that the amount of eye movement of the user satisfies a threshold level of engagement of the user, therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to expand Takimoto5158 (combined system of Takimoto5158 and Shaffer1553), in view of Peterson2579. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since doing so is applying a known technique (of presenting a version of an advertisement with more or less additional content in response to determining that the amount of eye movement of the user satisfies a threshold level of engagement of the user) to improve a similar method for tracking the line of gaze of a user representative of user engagement and engagement determination threshold, in the same way, wherein this improved functionality is a predictable result within the capabilities of one of ordinary skill in the art. 

Regarding claim 10, Takimoto5158 in view of Shaffer1553 and Peterson2579 discloses: All the limitations of the corresponding parent claims (claim 1 and 9) as per the above rejection statements.
The combined system of Clavin9909, Kunz2374 and Takimoto5158 does not appear to explicitly disclose: (wherein the reducing comprises removing a description of the item included in the first UI).
The combined system of Clavin9909 and Kunz2374 teaches “reducing” as in the rejection of claim 9, and as explained in the rejection of the parent claims, the combined system of Clavin9909 and Kunz2374 teaches: modifying UI elements and selectable UI element, (therefore first selectable UI element , and second selectable UI element).
However, Takimoto5158 discloses: Based on engagement determination (i.e., when a manipulation by a user or line-of-sight for a display object is not detected for a predetermined time period), the control unit 106 may reduce the size of the display object (reduced amount of content) or may terminate (removing a description of the item from the item page display of the display object. It would be obvious to expand the combined system of Takimoto5158 Shaffer1553 and Peterson2579, further in view of Takimoto5158; to include removing a description of the item from the item page depicted in the user interface. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way since the claimed invention is merely a combination of old elements (method for modifying display of content, and removing a description of the item from the item page depicted in the user interface), and in the combination each element merely would have performed the same function as it did separately, and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claim 21, is rejected under 35 U.S.C. 103 as being unpatentable over Takimoto et al. (US 2017/0185158) (hereinafter “Takimoto5158””), in view of Shaffer et al. (US 2015/0331553) (hereinafter “Shaffer1553”), and further in view of Glazer et al. (US 20120218200) (hereinafter “Glazer8200”).

Regarding claim 21, Takimoto5158 in view of Shaffer1553 discloses: All the limitations of claim 1 as per the above rejection statement, including: Modifying based on engagement threshold signals.
The combined system of Takimoto5158 and Shaffer1553 does not explicitly disclose: (wherein modifying the content representing the item includes changing a color of the content representing the item such that the second UI displays the content representing the item with a modified color relative to a color displayed on the first UI). 
However, as explained Takimoto5158 teaches: The control unit 106 may reduce or magnify the size of a window according to the priority of the window. In addition, the control unit 106 may terminate display of a display object. For example, the control unit 106 may close a window of which the priority is lower than that of the other window. (see at least Takimoto5158, ¶99).
Further, the control unit 106 may reduce or magnify the size of a display object (selectable UI element) (see at least Takimoto5158, ¶99-104).
Glazer8200 further discloses: A system and method of interacting with a smartphone application displayed over a remote display gazed at by a user (see at least Glazer8200, abstract). According to certain embodiments, the button (or any other graphical user interface element) might change its shape or color when the interaction element/s e.g. finger/s hovers above that button (i.e. touches the screen at the button's location) (see at least Glazer8200, ¶28). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the size change of Takimoto5158 with the color change of Glazer8200, since this would be a simple substitution of one known element (i.e., color change of Glazer8200) for another (i.e., size change of Takimoto5158) to obtain the predictable result of magnifying a purchase button. Further, one of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since doing so is an effort to attract a viewer's attention to the content and/or the actionable object.


Response to Arguments

Applicant's arguments filed 02/16/2022 have been fully considered but they are not persuasive.

35 U.S.C. 102/103
Applicant argues:
1. Receiving a signal indicative of an amount of eye movement of the user and ( determining that the amount of eye movement of the user satisfies a ( threshold level of engagement of the user. 
Takimoto maintains a priority value for each display object associated with a user based on factors such as an elapsed time of display, positional relation information between a user and a display object, and so forth (See, e.g., Takimoto, [0040] and [0041]). Upon detecting a gesture that outputs a new display object, Takimoto identifies a lowest-priority display object associated with a user that performed the gesture and displaces the lowest-priority display object to secure a space for displaying the new display object (See, e.g., Takimoto, [0042]). With respect to the illustrated example of FIG. 3, Takimoto describes how window Al is identified as the lowest priority display object for user 20A and displaced to secure space for window A3, while accounting for the fact that user 20B is viewing window Bl (See, e.g., Takimoto, [0039]-[0042]).
Takimoto further describes that when a "user associated with the display object is not detected for a predetermined time period" or when a "line-of-sight/or a display object is not detected for a predetermined time period, the control unit 106 ( may reduce the size of the display object or may terminate display of the display ( object” (See, e.g., Takimoto, [0102], emphasis added).
In the Office Action, the Office appears to assert that Takimoto's mention of detecting an absence of a user or an absence of a line-of-sight for a display object at paragraph [0102] teaches "receiving a signal indicative of an amount of eye movement of the user" and "determining that the amount of eye movement of the user satisfies a threshold level of engagement of the user" (Office Action, p. 4).
Applicant respectfully disagrees with this assertion and submits that Takimoto does not describe or remotely suggest "a signal indicative of an amount of eye movement of the user," as recited in claim 1. While Takimoto describes considering positional relation information including an angle of a line segment between the display object and the position of the user relative to the display region, there is simply nothing in Takimoto's description to suggest "eye movement of the user" (see, e.g., Takimoto, [0064]).
Accordingly, although not explicitly stated, to the extent that the Office appears to rely on Official Notice in concluding that Takimoto's mention of "a line of sight for a display object" teaches a signal indicative of an amount of eye movement of a user, Applicant respectfully traverses such use of Official Notice and requests that supporting documentary evidence be provided in the event the Office reiterates such an assertion.
Consequently, Takimoto cannot teach or suggest, and has not been shown to teach or suggest, any feature of claim 1 pertaining to the "amount of eye movement of the user." For instance, Takimoto cannot teach or suggest "receiving a signal indicative of an amount of eye movement of the user" or "determining that the amount of eye movement of the user satisfies a threshold level of engagement of the user," as recited in claim 1. Shaffer is not cited as teaching "a signal indicative of an amount of eye movement of the user" and thus fails to cure the above-noted deficiencies of Takimoto.
In response:
Applicant’s remarks seem to hinge on the premise that a stationary line of sight does not necessarily involve eye movement. The examiner does not dispute that a stationary line of sight could arguably not necessarily involve eye movement.
In view of applicant’s remarks above, the examiner is hereby providing an expanded explanation in support and in view of Takimoto5158. This expanded reasoning is added to the 35 U.S.C. 102/103 rejection to make the record clear.
The pending office action meets the limitation “a signal indicative of an  eye movement of the user” with the teaching of Takimoto5158, ¶102, “detecting a user’s line-of-sight for a display object”, where it is noted this line of sight is equivalent to a line of gaze in the sense that it is not a line of sight when the user is not gazing at the object.  Further, the office action meets the limitation “receiving a signal indicative of an amount of eye movement of the user”, with the teaching of Takimoto5158, ¶102, “detecting a user’s line-of-sight for a display object as a function of a predetermined time period”, where a predetermined time period indicates an amount.
Takimoto5158, figure 6, (and also ¶67) reinforces the reasoning of the Office Action that a line of sight as in ¶102 is equivalent to a line of gaze. Figure 6 explicitly depict a line of gaze of user 20A with respect to object A1.
In connection with a line of sight as per ¶102 (also a line of gaze), Takimoto5158, further teaches in the following paragraph ¶103, that “the control unit 106 may magnify the size of a display object of which the priority is higher than that of the other display object”.  
In this context, it is the examiner’s position that tracking a line of gaze of a user with respect to an object when the size of the gazed object is magnified, is only possible if the gazing user’s eyes are tracked. When a user’s gaze tracks a change in size of an object, the line of sight is no longer static and  fixed, but rather requires that the eyes adjust and adapt to the change in size, therefore representative of eye movement.

Notwithstanding (emphasis added) the above expanded rejection logic over Takimoto5158 on the basis that a line of gaze of a user with respect to an object when the size of the gazed object is magnified is indicative of teaching that the gazing user’s eyes are tracked,  which clearly teaches the limitation “receiving a signal indicative of an amount of eye movement of the user”, regarding the above applicant’s traversal of a presumed Official Notice for concluding that Takimoto's mention of "a line of sight for a display object" teaches a signal indicative of an amount of eye movement of a user, the examiner notes that as per MPEP 2144.03.C:
“To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate.” 
In this regard, the examiner respectfully notes that applicant’s remarks indeed fail to specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. Accordingly, this presumed assertions of fact via official notice in the pending nonfinal office action dated 11/24/2021 is considered to have gone unchallenged and therefore are considered admitted prior art.

Further notwithstanding (emphasis added) the above particular expanded rejection logic over Takimoto5158 on the basis that a line of gaze of a user with respect to an object when the size of the gazed object is magnified is indicative of teaching that the gazing user’s eyes are tracked, the examiner hereby is presenting supporting documentary evidence that a line of gaze involves eye movement. 
Citation Excerpt: Gaze shifts can be executed by eye movement alone or accompanied by head movement (Wollaston, 1824; Bizzi et al., 1972; Morasso et al., 1977; Zangemeister and Stark, 1982; Guitton and Volle, 1987; Goossens and Opstal, 1997; Oommen and Stahl, 2005). Gaze shifts larger than 45°–50° visual angle have to be executed by head movement simply because the eyes do not rotate further within the head (Proudlock and Gottlob, 2007; Freedman, 2008). (https://www.sciencedirect.com/science/article/abs/pii/001448868290228X).

Regarding the limitation “receiving a signal indicative of an amount of eye movement of the user”, the examiner notes that as recited, this limitation does not specifies “the signal”, whereas as disclosed the specification appears to disclose only a “pupil dilation” signal. Should applicant decide to file an RCE in this case, the examiner suggests making this pupil dilation feature explicit in the claim language to overcome “the line of sight” teaching in Takimoto, and to avoid a possible 35 U.S.C. 112(a) rejection for reciting all possible types of signals.

Applicant argues:
2. Responsive to determining that the threshold level of engagement of the user is satisfied: modifying the content representing the item; replacing the first selectable UI element with a second selectable UI element that is different from the first selectable UI element and is selectable to initiate the \ purchase of the item; and causing display of a second UI that depicts the \ modified content and the second selectable UI element. 
 (pp15) Applicant respectfully submits that Takimoto’s description of modifying a : size of a window when displaying a new window cannot reasonably be asserted as : teaching both “modifying the content representing the item” and “replacing the first ( selectable UI element with a second selectable UI element that is different from the : first selectable UI element and is selectable to initiate the purchase of the item,” as : recited in claim 1.
In response:
Examiner respectfully disagrees.
In Takimoto5158, when a first size of window A1 in the user interface “1” of figure 3 representative of “a first user interface (UI) depicting content representing an item”, is modified into a second size, then so is the initial interface also modified into “a second user interface (UI) depicting content representing an item”. 
Since window A1 is contained within the user interface “1” of figure 3, then this containment of A1 within the user interface “1” of figure 3 remains so when A1 is of a first size and also when A1 is of a second size. (A1 of a first size and also when A1 of a second size remain both contained within the user interface “1” of figure 3).
Further, window A1 of a first size and window A1 of a second size are unquestionably different and this scenario perfectly meets BRI of two different content items, and certainly is in line with par. [32] of the instant disclosure.
Therefore, in performing such size modification in Takimoto5158, a first content item (window A1 of a first size) is replaced with a a second content item (window A1 of a second size), different from the first.
Accordingly, Takimoto5158 teaches (replacing the first selectable UI element with a second selectable UI element that is different from the first selectable UI element). 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO IOSIF whose telephone number is (571) 270-7785.  The examiner can normally be reached on  Tue-Thu, 9:00am-4:00pm teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Mario C. Iosif/Primary Examiner, Art Unit 3681